Exhibit 10.17

Distribution Agreement

This Agreement is made and entered into as of the 30th day of July 2015, by and
between E-QURE Corp. organized and existing under the laws of the State of
Delaware, United States, having its principal offices at 20 West 64th St. Suite
39G, New York, NY 10023 (hereinafter referred to as the " Company") and Chemipal
Ltd organized and existing under the laws of Israel, having its principal
offices at Giborei Israel 44, Netanya (hereinafter referred to as the
"Distributor").

Nature of Transaction

 Exclusive Distribution of the Company's Products in the Territory under the
principles set forth in this agreement.

Products

The Company's medical device designated for treatment of chronic wounds known as
"BST" (hereinafter referred to also as "Device") together with ac Companying
Disposable Electrodes (i.e. electrodes designed for two days use, or electrodes
designed for other periods, as shall be mutually agreed by the parties). The
Company warrants and obligates that the electrodes' expiry date shall in no
event be prior to two (2) years from the moment they are actually received by
the Distributor in the Territory.

Territory

The State of Israel.

Business Model and Prices

The Company will supply the Distributor:

Devices to be rented to customers throughout the life of this Agreement.

Disposable Electrodes of different usage time, to be sold to customers. The
Electrodes will be priced in accordance with their defined usage time.
Throughout the term of this agreement:

The Company will supply the Distributor an initial inventory of Devices and
Disposable Electrodes on a consignment basis. The Company will re-supply said
inventory in accordance with the Devices rentals and Disposable Electrodes'
sales, as reported and paid by the Distributor.

In accordance with the best judgement of the parties, the parties may agree to
increase the basic inventory whenever it seems necessary.

Distributor will use the Devices in the Territory for treatments of patients and
will rent the Devices to hospitals, long term care facilities, clinics, medical
centers and other customers as Distributor deems fit.

The payments for the Devices rental and sales of the Disposable Electrodes to
customers will be made on monthly basis, by bank wire and/or credit card charge
and/or any other means at the Distributor's sole discretion. such rent payments
shall be made by Distributor to the Company in the following manner: (i) for
private customers within 30 days after the end of each reported month; (ii) for
retail customers (i.e. hospitals, long term care facilities, clinics, medical
centers etc.) within 90 days after the end of each reported month. The Company
will be responsible for the repair or replacement of any malfunctioning Devices
and/or Disposable Electrodes, the Distributor shall replace any malfunctioning
Devices and/or Disposable Electrodes, in order to maintain continues customer
usage, and will ship (at Company's sole expense and liability) any such
malfunctioning Devices and/or Disposable Electrodes back to the Company. The
turn-around rate of return of the new Devices and/or Disposable Electrodes
replacing the malfunctioning ones, shall in any event be no more than 30 days.

The gross sales resulting from the rent of Devices and the sale of the
Disposable Electrodes will be evenly divided between Company and Distributor
(i.e. 50%/50% split of gross sales). For the purpose of this article, the term
"gross sales" shall mean: the total amount of Disposable Electrodes sold,
multiplied by the index price for such items; together with the total amount of
rented Devices, multiplied by the rent fees.

For the removal of doubt it is clarified that insofar as Distributor grants any
discounts to customers, such discount shall be deducted from the gross sales,
provided however that the Company has approved the grant of such discount.

Initial Inventory

Company will supply Distributor an Initial Inventory, to include 40 Devices and
1,200 two-days Disposable Electrodes. This minimal Company's inventory at the
Distributors premises will be maintained and resupplied by Company in accordance
with Distributor's sales and rentals reports, within 30 days from monthly sales
report.

Devices

It's agreed between the parties that the Devices will stay at all time in full
ownership of the Company. The Distributor will be given a permission to lease
the Devices under a rental for use agreement. Such Devices will be returned to
the Company upon termination of this agreement.

Marketing Plan

A Marketing plan will be delivered to the Company no later than 6 months after
the signing of this agreement.

Promotions

The Company shall hold lectures and promotional demonstrations of the Devices
and their usage to medical centers (hospitals and the likes) and before members
of the institutional market.

Such promotional demonstrations will be held at least 12 times per year
throughout the term of this Agreement. All of the professional expenses (i.e.
lecturer's fees, preparing presentations and other documents etc.) relating to
such promotional demonstrations shall be borne exclusively by the Company; and
all of the organizational operations shall be borne by the Distributor.

Permits, Marks and Approvals

Company will obtain, at its own expense and responsibility, any product
certification, permit, mark, license and/or approval required for the marketing,
sale, subleasing, sublicensing or delivery under rental for use agreements of
the Products in the Territory. The Company will obtain a CE Mark for the Device,
Israeli Ministry of Health approval (AMAR) and will obtain a product liability
insurance for the Device.

In the event that the Company delays in procuring both the CE and/or AMAR marks,
then the Term of this Agreement and Distributor's obligation to meet certain
minimum quotas to be determined, shall be delayed correspondingly. i.e. in the
event that Company received the CE and AMAR marks as of January 2016, then the
Term of this Agreement shall commence as of such time and Distributor's
obligation for the year 2016, shall be the obligation relating to the year 2015
(Best Efforts).

Distributor will strive to obtain, at its own expense, reimbursement from the
Ministry of Health ("Sal Briut") and the Health Insurance Organizations ("Kupat
Holim"). Company will do its best professional efforts to help Distributor to
obtain such reimbursement. It is specifically mentioned that Distributor shall
utilize its best efforts to obtain such reimbursements (Sal Briut and Kupat
Holim) however failure, for any reason whatsoever, to achieve such reimbursement
shall not constitute a breach of Distributor's obligations under this Agreement.

Liability; Indemnification

Company shall defend, indemnify and hold harmless the Distributor, its officers,
directors, employees and agents from and against any and all claims (including
class actions), demands, losses, damages and/or expenses (including without
limitation reasonable attorneys' fees) arising from or in connection with any
use of the Products in the Territory, including without limitation damages
resulting from manufacturing defects and/or hidden defects which shall, in all
cases, be borne solely by the Company.

 

Notwithstanding the aforementioned, to the extent that any such claims, demands,
losses, damages and/or expenses result from gross negligence on the part of the
Distributor.

Insurance

Company undertakes to maintain the necessary insurance coverage and policies as
to cover all of its respective risks associated with the exercising of its
obligations under this Agreement shall designate Distributor as a co-beneficiary
to any applicable insurance policy. The added premium costs resulting from the
addition of the distributor as co-beneficiary (as will be determined in
agreement between the parties in writing) shall be at the Distributor's expense.
Without derogating from the above, Company shall maintain throughout the term of
this Agreement a Product Liability insurance in the amount of no less than
2,000,000US$ per incident.

Confidentiality

Concurrently with the execution of this Agreement, the parties will enter into a
NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT.

Reports

Distributor shall deliver to the Company monthly rental, sales and usage reports
within 30 days from the end of said month.

Term and Termination

This Distribution Agreement shall remain in effect for a period of 10 calendar
years starting from the new year following the execution of the Distribution
Agreement ("Initial Period"), Subject to compliance with minimum quota. If
Distributor fails to meet the annual minimum quota for a period of no less than
2 consecutive years, the Company will be entitled to terminate the Distribution
Agreement by way of a written notice to Distributor of no less than 6 months
prior to such termination.

The annual quotas will be calculated on accrued basis: if the quantity of a
period exceeds the quota, the excessive orders will be deducted from the
following year quota.

In case of termination, Distributor shall compensate the Company for each
unreturned device. A Device shall be considered unreturned in the event
Distributor shall not return the device within a period of 180 days from
termination of this Distribution Agreement.

After the end of the Initial 10 calendar years period, the Distribution
Agreement shall be automatically extended each time for a period of five (5)
years, unless a Party elects to terminate the Distribution Agreement by giving a
notice of termination to the other party of at least 12 months before the end of
the Initial Period or the extended five year period. Provided, however, that the
parties will negotiate and agree upon a proper mechanism to ensure the
continuity of outstanding treatments in the Territory.

Intellectual Property and ownership of Devices

The Company is the owner of all patents, trademarks, trade names, inventions,
copyrights, know-how, and trade secrets relating to the design, manufacture,
operation or service of the Products. The use by Distributor of such property
rights free of charge is authorized only for the purposes set forth herein and
upon termination of the Distribution Agreement for just cause, such
authorization will cease.

During all times the Company shall remain the exclusive owner of the Devices.
The Company shall affix to each Device a label identifying The Company as the
owner and manufacturer of the Devices with The Company's Name and Logo.

Governing Law

Any lawsuit, dispute or claim arising out of or in connection with this Term
Sheet shall be exclusively adjudicated in the court of the state of Israel. The
validity, construction and enforceability of this Term Sheet shall be governed
in all respects by the laws of the state of Israel, without regard to its
conflict of laws principles.

IN WITNESS WHEREOF, the parties, each by its duly authorized signatory, have
caused this Agreement to be executed as of the date first above-mentioned.

E-QURE Corp.
By: Ron Weissberg
Title: Chairman
Signature: /s/: Ron Weissberg


Chemipal Ltd.
By: Eitan Gal
Title: CEO
Signature: /s/: Eitan Gal

